                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




KATHLEEN DUNLAP as personal
representative of the estate of JAMES ROSS
DUNLAP, JR., deceased; KATHLEEN
DUNLAP,

                      Plaintiffs,                           No. 3:17-cv-01749-YY

       v.

CITY OF SANDY,

                      Defendant.                            ORDER



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [24] on June 4, 2018, in

which she recommends the Court grant Defendant’s motion to dismiss with prejudice, with leave

to amend the Complaint to allege a procedural due process claim. Plaintiffs timely filed

objections to the Findings and Recommendation. The matter is now before the Court pursuant to

28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the


1 - ORDER
Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiffs’ objections and concludes that the

objections do not provide a basis to modify the recommendation, with the following exception:

As raised in section A.1 of Plaintiffs’ Objections to the Magistrate Judge’s Findings and

Recommendation, Plaintiffs may amend the Complaint to allege what services, other than an

arrest, Sandy Police denied Mr. Dunlap in violation of the Americans with Disabilities Act

(ADA).

       The Court has also reviewed the pertinent portions of the record de novo and finds no

error in the Magistrate Judge’s Findings and Recommendation.

                                          CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [24].

Therefore, Defendant’s motion to dismiss [10] is GRANTED, with leave to amend the

Complaint to allege (1) what services, other than an arrest, Sandy Police denied Mr. Dunlap

violation of the ADA and (2) a procedural due process claim. Any amended complaint shall be

filed within 21 days of the date of this Order.

       IT IS SO ORDERED.



       DATED this           day of ____________________, 2018.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
